ACCEPTED
                                                                                           12-14-00044-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                    10/15/2015 11:28:47 AM
                                                                                                 Pam Estes
                                                                                                    CLERK




                          In The Twelfth Court Of Appeals 
                                                                        FILED IN
                                   Tyler, Texas                 12th COURT OF APPEALS
                                                                      TYLER, TEXAS
                                                                10/15/2015 11:28:47 AM
                                                                       PAM ESTES
                               No.  12‐14‐00044‐CR                       Clerk
                                           
                          Shakeitha Cartwright, Appellant 
                                         v. 
                           The State of Texas, Appellee 
                                           
 
           On Appeal from the 273rd District Court, Shelby County, Texas   
                       Trial Court Cause No. 2013‐CR‐18695 
 
 
    APPELLANT’S BRIEF IN RESPONSE TO THE COURT’S 09/25/2015 PER CURIAM ORDER 
 
 
Seth T. Johnson, Tex. Bar No.  24082212 
Attorney for Appellant 
928 N University Dr. 
Nacogdoches, Texas 75961 
P: (936) 205‐6775 
F: (936)715‐3022 
Email: johnsondefenselaw@gmail.com   
                           




	
                                                                                       1
INDEX OF AUTHORITIES 
 
Tex. Code. Crim. Proc. Ann. art. 38.22, § 6 
 
Garcia v. State, 15 S.W.3d 533 (Tex. Crim. App. 2000) 
 
Vasquez v. State, 411 SW 3d 918 (Tx. Ct. Crim. App. 2013) 
 
Velez v. State, No. AP‐76,051 (Tex. Ct. Crim. App. 2012)(not designated for publication) 
 
Dronet v. Texas, No. 09‐11‐00444‐CR (9th J.D. Court of Appeals)(PER CURIAM ORDERS – Feb. 28, 
2013 & May 2, 2013) 
 
Urias v. State, 155 SW 3d 141 (Tx. Ct. Crim. App. 2004) 
 
Wicker v. State, 740 S.W.2d 779 (Tx. Ct. Crim. App. 1987) 
 
Guzman v. State, 955 SW 2d 85 (Tx. Ct. Crim. App. 1997) 
 
Bass v. State, 626 S.W.2d 769 (Tex. Ct. Crim. App. 1982) 
 
Marin v. State, 851 SW 2d 275 (Tx. Ct. Crim. App. 1993) 
 
                               




	
                                                                                           2
I. SYNOPSIS 
 
       Appellant argues that a de novo suppression hearing is required in this case pursuant to 

Tex. Code Crim. Proc. art. 38.22, § 6, and Garcia v. State, 15 S.W.3d 533, 536 (Tex. Crim. App. 

2000) (remanding for de novo suppression hearing and rejecting the written findings of a 

successor trial judge who did not preside over the original suppression hearing). (Appellant’s 

Motion to Abate Appeal, 02/16/2015). 

       The State objects that Appellant waived the argument that the trial judge could not read 

and rely on the prior recorded testimony at the initial Jackson v. Denno hearing “because 

defense trial counsel expressly consented to the trial judge reading the prior record to make his 

voluntariness determination”. (Per Curiam Order, 09/25/2015). 

       Assuming arguendo that the actions of Appellant’s trial counsel meet the criteria 

required to establish procedural default or invited error, the State’s objection fails to cite any 

authority for the proposition that either of those waiver doctrines is actually applicable or 

relevant in the context of Garcia error.  Garcia v. State, 15 SW 3d 533 (Tex. Ct. Crim. App. 2000).  

Appellant cannot find a single case supporting said proposition either. 

       As a preliminary matter, it is indisputably clear that the trial court’s duty to enter 

written findings and conclusions under art. 38.22, § 6 is mandatory, without exception, and not 

subject to waiver at any level of the proceedings.  See Vasquez v. State, 411 SW 3d 918 (Tx. Ct. 

Crim. App. 2013); Urias v. State, 155 SW 3d 141 (Tx. Ct. Crim. App. 2004); Wicker v. State, 740 

S.W.2d 779 (Tx. Ct. Crim. App. 1987).  

       Garcia addressed the narrower question of who has the authority to make those written 

findings, i.e., which trial court judge?  Garcia held that if the resolution of a defendant’s 


	
                                                                                                      3
challenge to the voluntariness of his statement depends in part on an evaluation of the 

credibility and demeanor of witnesses or evidence, the art. 38.22 § 6 findings and conclusions 

of law must be entered by the same judge who presided over the suppression hearing at which 

the testimony and evidence was offered.  Garcia at 536.   The judge who presided over Garcia’s 

suppression hearing denied the motion but failed to enter written findings of fact and 

conclusions of law.  Later, when the first judge became unavailable, a successor judge read the 

written transcript of the suppression hearing and then made the written findings. Garcia at 

535‐36.  The CCA remanded Garcia’s case for a de novo suppression hearing because the 

second judge’s findings were based on a “cold” record. Id.  

        The Garcia majority specifically declined to address whether the defendant may waive 

such error. Id., Footnote 5.  Caselaw interpreting Garcia is sparse as well but the authority that 

does exist uniformly does not favor the State’s contention.  The consistent theme appearing 

throughout the Court of Criminal Appeals’ holdings in Garcia, Urias, and Vasquez, and their 

progeny, is the objective of upholding the integrity of Art. 38.22 § 6’s mandate, and the 

standards of appellate review, that collectively govern the procedures for reviewing 

involuntariness claims at trial and on appeal.    

        “The determination of whether a statement is voluntary is a mixed question of law and 

fact, i.e., an application of law to a fact question.” Garcia at 535.  Garcia then cites the standard 

of review articulated in Guzman v. State, 955 SW 2d 85 ‐ Tex: Court of Criminal Appeals 1997.  

Garcia at 535.   

        “[A]ppellate courts, including this Court, should afford almost total deference to a trial 
        court's determination of the historical facts that the record supports especially when 
        the trial court's fact findings are based on an evaluation of credibility and demeanor. 
        See, e.g., Villarreal, 935 S.W.2d at 139‐41 (McCormick, P.J., concurring). The appellate 


	
                                                                                                      4
       courts, including this Court, should afford the same amount of deference to trial courts' 
       rulings on "application of law to fact questions," also known as "mixed questions of law 
       and fact," if the resolution of those ultimate questions turns on an evaluation of 
       credibility and demeanor.”  Guzman at 89. 
        
       Keeping in mind Vasquez’s absolute requirement for written findings from the trial 

court, the problem with making Garcia error subject to the rules of procedural default or 

invited error, is that a situation can arise where the appellate court is applying the Guzman 

“total deference” standard of review to a successor trial judge’s art. 38.22 § 6 findings even 

when those findings are not based on an evaluation of the credibility of the testifying 

witnesses and evidence, but rather on the successor trial judge’s review of a “cold record”. 

       As discussed infra, Appellant’s case presents this problem squarely.  The trial court 

proceedings pertaining to the adjudication of Appellant’s involuntariness challenge were 

unreliable at best, and clearly violated TCCP Art. 38.22 § 6, Vasquez, and Garcia.  The ruling of 

the successor judge denying Appellant’s motion, and the now‐proffered ex post facto findings 

in support of that ruling (which were drafted solely by the District Attorney), should not be 

accorded any deference by this Court, much less the ‘total deference’ required by Guzman.  

Appellant’s primary, if not her sole issue on appeal, will concern whether her statements to law 

enforcement were voluntary.  Under the circumstances, the only remedy is a remand to the 

trial court for a de novo suppression hearing before this appeal should proceed, with proper 

findings entered to supplement the appellate record. 

       Appellant’s brief will first discuss the law pertaining to Garcia error, the two recognized 

exceptions to Garcia, and why the rules of procedural default have not been applied to Garcia 

error.  Thereafter Appellant will apply the present state of the law to the facts of her case.  

 


	
                                                                                                     5
II. GARCIA V. STATE, 15 SW 3d 533 (Tex. Crim. App. 2000) 
 
        A pre‐trial hearing was held on Garcia’s involuntariness claim.  The trial judge without 

the entry of written findings or conclusions denied the motion.  After conviction, the appellate 

court remanded for compliance with TCCP art. 38.22 § 6.  However, the trial judge on remand 

was not the same judge who presided over Garcia’s suppression hearing.  The first judge was 

not available to be appointed.  After the conviction was affirmed, Appellant filed a motion for 

rehearing objecting for the first time that the successor judge was not authorized to make the 

required findings.   

        PDR was granted to determine “whether appellant was entitled to remand for a new 

suppression hearing” and the CCA held that Appellant “was entitled to a new hearing on the 

voluntariness of his statement.”  Garcia at 534‐35, 536. 

        “The determination of whether a statement is voluntary is a mixed question of law and 
        fact, i.e., an application of law to a fact question . . .. In the instant case, the trial court 
        held a hearing pursuant to appellant's motion to suppress his statement on the basis 
        that it was involuntary. At the hearing, testimony was taken from Abdon Rodriguez, the 
        police officer who took appellant's confession, and from appellant. Thus, the trial court's 
        conclusion that appellant's statement was voluntary was based on a direct evaluation of 
        the witnesses' credibility and demeanor.   
         
        Recently, we stated that "appellate courts ... should afford [almost total] deference to 
        trial courts' rulings on `application of law to fact questions,' also known as `mixed 
        questions of law and fact,' if the resolution of those ultimate questions turns on an 
        evaluation of credibility and demeanor." Guzman v. State, 955 S.W.2d 85, 89 
        (Tex.Crim.App.1997). This is the proper standard of review because the trial judge 
        viewing the witnesses and hearing their testimony is in a better position to evaluate 
        their credibility and demeanor than is an appellate judge who must rely on only a 
        written transcript of the hearing.  For the same reason, it is not appropriate for the 
        second judge in the instant case to make findings of fact based solely on the written 
        transcript of the initial hearing. It is inconsistent to restrict an appellate court's review 
        of such findings because it has nothing to review but a "cold" record, yet allow a trial 
        judge to make such findings based on nothing but that same "cold" record.”  Id. at 535 
        (emphasis added). 



	
                                                                                                       6
 
       Garcia noted one exception to this rule, citing Bass v. State, 626 S.W.2d 769 

(Tex.Crim.App.1982):   

       “[I]t was permissible for the second trial judge in Bass to decline to hold a hearing on 
       the voluntariness of the confession because such a hearing had already been held and 
       findings of fact and conclusions of law had previously been entered by the trial judge 
       who presided over that hearing. That is, both the second trial judge and the appellate 
       court could rely on written findings of fact and conclusions of law made by the judge 
       who presided over the hearing and evaluated the credibility and demeanor of the 
       witnesses. In the instant case, however, an order containing such an evaluation does 
       not exist, and the only order which does exist was not based on a direct evaluation of 
       the credibility and demeanor of the witnesses by the judge who made the written 
       findings.”  Garcia at 536. 
 
       The Garcia majority declined to consider procedural default issues in reaching their 

conclusion: 

       “The dissent argues that Wicker v. State, 740 S.W.2d 779, 783 (Tex.Crim.App.1987), cert. 
       denied, 485 U.S. 938, 108 S.Ct. 1117, 99 L.Ed.2d 278 (1988)(“ Article 38.22, § 6, supra, is 
       mandatory in its language and that it requires a trial court to file its findings of fact and 
       conclusions of law regarding the voluntariness of a confession whether or not the 
       defendant objects to the absence of such omitted filing”), should be overruled and 
       appellant should be held to have waived error, based on his failure to object to the trial 
       court's failure to make written findings of fact and conclusions of law. Post, at 537‐39 
       (Keasler, J., dissenting). However, we have no jurisdiction to take such action . . .. the 
       issues of the continuing validity of Wicker and appellant's failure to object to the lack of 
       written findings of fact and conclusions of law are not before us now.”  Garcia, Footnote 
       5. 
        
       While it was not addressed in Garcia, numerous CCA cases in the fifteen years since 

Garcia was decided have affirmed the continued validity of Wicker however.  See Vasquez v. 

State, 411 SW 3d 918 (Tx. Ct. Crim. App. 2013); Urias v. State, 155 SW 3d 141 (Tx. Ct. Crim. App. 

2004).  Since 2013, Urias and Vasquez have been collectively cited over one hundred times with 

approval. 

        



	
                                                                                                   7
III. VELEZ v. STATE, No. AP‐76,051 (Tex. Ct. Crim. App. 2012)(not 
designated for publication) 
       Velez is the only CCA case to discuss and apply Garcia to the successor judge fact-

pattern. For that reason alone it deserves consideration as persuasive authority. Particularly

noteworthy is that fact that the State did raise a procedural default argument. The CCA ignored

that argument however and instead created a second exception to Garcia (Bass being the first).

Once again, the issue was scrutinized by the CCA solely through the lens of trial court

credibility determinations and appellate standards of review, rather than the more typical

Marin analysis. See Marin v. State, 851 SW 2d 275 (Tx. Ct. Crim. App. 1993).

       In Velez, appellant argued “that the trial judge who entered the findings fact and 

conclusions of law relating to appellant's suppression hearing lacked the authority to issue 

those findings because she was not the judge who presided over the suppression hearing.” 

(Velez, Point of Error Ten).  The state responded, “that appellant waived this error because he 

did not present a timely written motion to the trial court. Id.  

       Velez was a direct appeal of a capital murder conviction.  The original trial judge 

conducted a hearing on appellant's motion to suppress. The trial judge announced his ruling 

from the bench, denying appellant's motion to suppress, but did not enter written findings of 

fact or conclusions.  The CCA ordered the trial court to prepare and file the required findings 

and conclusions under TEX. R. APP. P. 34.5(c)(2).  However, the judge who presided over the 

suppression hearing was not available to be appointed, and ultimately a successor judge 

“prepared findings and conclusions based on the record and the prior judge's ruling that the 

statement was voluntarily made.” Id.  Appellant argued in his appeal that Garcia entitled him to 

a de novo suppression hearing.  



	
                                                                                                   8
        The CCA stated that “[i]n Garcia, however, we did not specifically address the rare 

situation that presents itself here, wherein the prior judge cannot be appointed to prepare 

findings of fact and conclusions of law because of unavailability or ineligibility.” Id.   

        “In such a situation, where the prior judge is unavailable or ineligible for an 
        appointment, we find it appropriate that there be an exception to the rule laid out in 
        Garcia. In the event that the judge who presided over a suppression hearing is 
        unavailable or ineligible to be appointed to prepare findings of fact and conclusions of 
        law, the current trial judge may prepare findings and conclusions based on the prior 
        judge's ruling on the record and the transcript of the suppression hearing regarding 
        whether a defendant's statement was voluntarily made.”  Id. 
 
 
IV. DRONET V. TEXAS, No. 09‐11‐00444‐CR (9th J.D. Court of 
Appeals)(PER CURIAM ORDERS – Feb. 28, 2013 & May 2, 2013) 
 
        Dronet is the only intermediate Court of Appeals decision (in any form) to construe and 

apply Garcia to the successor judge scenario that Appellant could locate.  The Per Curiam 

Orders, issued during the pendency of Dronet’s direct appeal, are noteworthy because they 

explicitly consider the issue of repeated procedural default or waiver by the Defendant. 

Notwithstanding that, the 9th Court of Appeals granted Dronet’s much‐delayed request for a de 

novo suppression hearing. 

                                A. February 28, 2013 Per Curiam Order 
“In  this  appeal  Terri  Leann  Dronet  has  challenged  the  voluntariness  of  her  confession.  On 
submission  of  the  appeal,  it  became  apparent  that  the  judge  who  heard the motion to 
suppress did not make findings of fact and conclusions of law.  See  Tex.  Code  Crim.  Proc. 
Ann.  art.  38.22,  §  6  (West  2005).  At  the  Court’s  request,  the  parties  stated  their 
positions  regarding  whether  the  appeal  must  be  abated and the case remanded to the trial 
court for a new suppression hearing and  findings of fact and conclusions of law. See Garcia v. 
State, 15 S.W.3d 533, 536‐37  (Tex.  Crim.  App.  2000). The  State  contends  that  the  appellant 
procedurally  defaulted  by  failing  to  request  written  findings.  See  State  v.  Terrazas,  4  S.W.3d 
720, 728 (Tex. Crim. App. 1999). In the alternative, the State argues that because  the judge 
who heard the motion to suppress is deceased, the present trial judge may  prepare  findings  of 
fact  and  conclusions  of  law  without  explicit  credibility  determinations.  Appellant  notes  that 



	
                                                                                                         9
she  has  not  requested  findings  of  fact  and  conclusions  of  law;  moreover,  she  has  not 
requested  a  new  suppression  hearing  before the present trial judge. 

The most recent published opinion of the Court of Criminal Appeals on this  issue states that 
article 38.22, § 6 is mandatory and requires that findings be made  without regard to whether 
the defendant has objected to the absence of the omitted  findings.  Urias  v.  State,  155 
S.W.3d  141,  142  (Tex.  Crim.  App.  2004);  see  also  Tex.  Code.  Crim.  Proc.  Ann.  art.  38.22, 
§  6.  It  appears  the  Court  of  Criminal  Appeals  considers entry of  findings a duty of  the 
court  that arises  whether or  not  the parties request findings. The Court of Criminal Appeals 
has held that it is not  appropriate for a judge, over the objection of the appellant, to make 
findings of fact  and  conclusions  of  law  that  require  an  evaluation  of  credibility  and 
demeanor  based solely upon a record of a previous hearing at which a different judge 
presided. Garcia, 15 S.W.3d at 535‐36. Neither an objection to the lack of findings nor  a 
request  for  a  new  suppression  hearing  has  been  made  by  the  appellant;  consequently 
we  are  presented  only  with  the  necessity  of  complying  with  the  statute  and  obtaining 
findings  sufficient  to  conduct  an  appellate  review  of  the  voluntariness of the confession. 
 
It is, therefore ORDERED that the appeal is abated and the case is remanded  to  the  trial  court 
for  further  proceedings  relating  to  a determination  of  the  voluntariness of  the  appellant’s 
confession.  See Tex. R.  App. P.  44.4.  At the  appellant’s  request,  the  trial  court  may  conduct 
a  new  suppression  hearing.  The  trial court shall make findings of fact and conclusions of law. 
See Tex. Code Crim.  Proc.  Ann.  art.  38.22,  §  6.” 
 
                                    B. May 2, 2013 Per Curiam Order 
“In this appeal Terri Leann Dronet has challenged the voluntariness of her confession. On 
submission of the appeal, it became apparent that the judge who heard the motion to suppress 
did not make findings of fact and conclusions of law. See Tex. Code Crim. Proc. Ann. art. 38.22, 
§ 6 (West 2005). The judge who heard the motion to suppress subsequently died. On February 
28, 2013, we abated the appeal and remanded the case to the trial court for further 
proceedings relating to a determination of the voluntariness of the appellant's confession. See 
Tex. R. App. P. 44.4. Our Order of February 28, 2013 authorized the trial court to conduct a new 
suppression hearing at the appellant's request, but evidently the trial court was not aware that 
the appellant desired to have the trial court conduct a new suppression hearing when the trial 
court made written findings based on the record of the previous hearing. The appellant has 
requested a new hearing before the new judge. See Garcia v. State, 15 S.W.3d 533, 535‐37 (Tex. 
Crim. App. 2000). 
 
It is, therefore ORDERED that the appeal is abated and the case is remanded to the trial court 
for a new suppression hearing. The trial court shall make findings of fact and conclusions of law. 
See Tex. Code. Crim. Proc. Ann. art. 38.22, § 6.” 
 
V. APPLICATION OF VASQUEZ, GARCIA, VELEZ, AND DRONET TO 
APPELLANT’S SUPPRESSION HEARING 


	
                                                                                                      10
             On May 7, 2013 Appellant filed a pre‐trial “Motion to Suppress  Statement of Defendant” 

alleging that her statements to law enforcement  were involuntary in violation of Art. 38.22, 

Tex. Code Crim. Proc., and U.S. Const. Amend. 5 & 14.  (CR, Vol.1, p. 23)1.  Specifically, her 

motion alleged that the  statements were made under “extreme duress” while Appellant was in 

a “state of shock”  and “severely depressed”, and that she was mentally incompetent at the 

time.  Id.  The motion explicitly requested that the trial Judge enter “specific findings of fact and 

conclusions of law”.  Id.   

A. The Testimony and Video Evidence Admitted During the July 8, 2013 Hearing Made the 

Resolution of Appellant’s Motion Dependent Upon an Evaluation of Credibility and Demeanor 

               On July 8, 2013 Appellant’s motion came on to be heard before the Hon. Charles 

    Dickerson, 123rd District Court.  (RR. Vol.3, p.1).  The three law enforcement officers 

    responsible for interrogating Appellant and taking her written statement testified at the 

    hearing.  (RR. Vol.3, p.11‐74).    Three DVD recordings of Appellant’s videotaped 

    interrogation, totaling approximately 8 hours (State’s  exhibits #1‐3), as well as Appellant’s 

    handwritten statement (State’s exhibits #4) were admitted into evidence. (RR. Vol.3, p. 3, 7‐

    8, 40).  The intent and understanding of both parties was for Judge Dickerson to watch the 

    video recordings on his own. (RR.Vol.3, p.9 – District Attorney advising Judge on how to play 

    the videos) (RR.Vol 5, p.193 – District Attorney recounting that videos were tendered to 

    Judge Dickerson for his review).   




																																																								
1	The	clerk’s	record	is	referenced	as	“CR”	followed	by	volume	and	page	number.	 The	

reporter’s	record	is	referenced	as	“RR”	followed	by	volume	and	page	number.	


	
                                                                                                      11
       The primary focus during the hearing concerned Appellant’s mental state and demeanor 

during interrogation.  There was frequent disagreement between the testifying officers and 

defense counsel on this issue.  While Cartwright did not testify during the suppression hearing 

(RR Vol. 3, p. 10 – defense counsel awaiting psychological evaluation), from an evidentiary 

standpoint, the factual disagreements were put at issue for the trial court by reference to 

allegedly contradictory video evidence as well as Cartwright’s actual video‐recorded 

statements. 

       Appellant’s “demeanor” during interrogation was a subject of frequent disagreement: 

       “District Attorney: Sir, there’s been a lot of questions directed to you about the 
       demeanor of this defendant during the course of this interview, whether she’s in shock 
       and grieving and all of that, correct? 
        
       Officer: Yes, sir. 
        
       District Attorney: Sir, is the best evidence of her demeanor the actual videos 
       themselves? 
        
       Officer: Yes, sir.”  (RR.Vol.3, p.43, Lines 11‐18)   
        
       The transcript indicates that Cartwright’s demeanor during interrogation was 

mentioned exactly eleven times during the hearing.  (RR. Vol. 3). 

       The District Attorney referred to the interrogation videos as the best source of evidence 

for other disputed issues as well: (RR. Vol.3, p.45 – Video will show Cartwright not threatened 

during questioning);(RR.Vol.3, p.47 – Video will show Cartwright was not “crazy” because she 

physically demonstrated her physical abuse to the child); (RR. Vol.3, p. 47 – video shows 

Cartwright was not emotional during questioning).  

       Evidence was presented through the testifying officers about Appellant’s own 

statements concerning her then‐existing mental state, and whether or not she understood her 


	
                                                                                               12
rights, thereby placing Appellant’s own credibility in direct issue.  (RR Vol.3, p. 20‐21 ‐ 

Cartwright advised detectives that she had mental issues); (RR Vol.3, p. 22 – Cartwright made 

the statement that people said she was crazy); (RR Vol.3, p. 22 ‐ Detective took [Cartwright’s 

statement about being crazy] “with a grain of salt”); (RR Vol.3, p. 24 – Cartwright contended she 

had no knowledge of any injuries that the baby had); (RR. Vol.3, p.36 – disagreement about 

whether Cartwright asked numerous times for clarification as to what her rights were); (RR. 

Vol.3, p.36 – disagreement about whether Cartwright asked for clarification on her right to 

remain silent); (RR. Vol.3, p.43,p.64 – Cartwright responded that she did understand her rights); 

(RR.Vol.3, p.47 – Detectives believed Cartwright trying to minimize her role when she said she 

was crazy). 

       A review of the transcript shows that the key disagreement during the suppression 

hearing was whether Appellant’s behavior, as shown in the videos, demonstrates an intelligent 

and rational mental state, or not. Those competing claims could only have been resolved by 

Judge Dickerson actually watching the admitted videotapes and making findings as to 

credibility.  The record is silent as to whether Judge Dickerson ever reviewed the videos. 

B.  Judge Dickerson Did Not Make a Ruling on Appellant’s Motion and Did Not Issue Written 

Findings of Fact and Conclusions of Law.  

       The suppression hearing was recessed by agreement of the parties for the presentation 

of additional evidence at a later time.  (RR. Vol.3, p. 74).  Defense counsel wanted to have 

Appellant psychologically evaluated (RR. Vol.3, p. 5, 77‐78).  The suppression hearing was never 

resumed in front of Judge Dickerson and Judge Dickerson did not issue a ruling or findings of 




	
                                                                                                  13
fact.  (RR. Vol.4, p.143, 145 – “We all thought another judge was going to rule on it, but it just 

never happened”). 

C. Judge Mitchell Relied Solely on Reading the July 8th Transcript Before Denying Appellants 

Motion Raising Due Process Involuntariness Claims.  

        Defendant’s jury trial commenced on January 13, 2014, approximately six months after 

the original suppression hearing.  Trial was presided over by the Hon. Charles Mitchell, 273rd 

District Court.  (RR.  Vols.4‐10).  During trial, but outside the jury’s presence of the jury, the 

suppression hearing was resumed.  (Vol. 5., p.193‐207).   

       “MR. FLORENCE:∙ We are, Your Honor.∙ And the purpose of this ‐‐ this is basically a 
       continuation of a hearing.∙ On July 13th ‐‐ July 8th, I'm sorry, 2013, we started a motion 
       to suppress hearing where witnesses' testimony was taken, which you have the 
       reporter's record for that, as well as the video confessions, I'll call them, were tendered 
       to the Court for the Court to review.  That particular judge never made a ruling on it.∙ So 
       by agreement on ‐‐ you know, the Court on record yesterday, we agreed you could look 
       at that – the reporter's record from that prior hearing, where I believe Ms. Faulkner 
       testified as well as Mr. Windham about the voluntariness of the statements.  And then 
       at the beginning of the tape, you can see where the admonishments, the 38.22 
       admonishments and whatnot were given to the Defendant.  So I was just going to start 
       at the beginning of the first video, and then what happens the second day, she had 
       asked officers back and they re‐admonished her and took another statement.  And so I 
       was just going to play both of those, and I believe that would satisfy the requirements of 
       the hearing for voluntariness. 
        
       THE COURT:∙ You're not going to play the whole thing, are you?∙ Just the ‐‐ 
        
       MR. FLORENCE:∙ No, Your Honor.∙ I'm just going to play the admonishments. 
        
       THE COURT:∙ Just the warnings? 
        
       MR. VELASQUEZ:∙ The whole thing would be about seven and a half hours. 
       (RR Vol. 5, p. 193‐194). 
        
       The Court declined an offer to take new testimony concerning the voluntariness of 
Appellant’s statements: 
        
       MR. FLORENCE: And I know that Detective Faulkner was one of the witnesses there.  I 


	
                                                                                                      14
      can go through some more of that about the voluntariness unless after reading the 
      records, you’ve already done so. 
       
      COURT: I don’t think you need to be repetitive about that.  I would – I would like to just 
      see the admonishments or the warnings that were given. 
      (RR Vol. 5, p. 195‐196). 
       
None of the witnesses  who testified on July 8, 2013 were recalled to testify anew.  (Id., p.193‐

207).  The only new evidence taken concerned admitting the signed Miranda warning cards 

(Id., p.200) and who was present in the interrogation room (Id. 197‐198).   Judge Mitchell ruled 

that the videotaped statements were voluntary and admissible: 

       “MR. FLORENCE:∙ Yes, Your Honor.∙ I didn't pass the witness because based on your 
       ruling in this hearing, what I would intend to do tomorrow with the jury was start with 
       the videotape statement.  So once you rule upon this motion, if it's excluded, I need to 
       figure out what I'm going to do between now and tomorrow.∙ And if you rule it's 
       admissible, then tomorrow morning we show up, I plan to start off with this for the jury. 
        
       THE COURT:∙ Okay.∙ Out of the presence of the jury, I rule it's admissible. 
        
       MR. FLORENCE:∙ Your Honor, do you specifically rule ‐‐ 
        
       THE COURT:∙ I find it to be voluntary. But ‐‐ and I'll make the necessary findings of fact 
       and conclusions of law for the appellate record.”∙  
       (Id., p.204 ‐205).   

However, findings of fact were not filed prior to the videotapes being played for the jury.  

From the available record it appears that the first findings actually signed by the Court are the 

Nunc Pro Tunc findings signed on March 2, 2015, after Appellant’s first motion to this Court.  

D. The Trial Court Committed Garcia Error and Neither Exception to Garcia’s Remedy of a de 

novo Suppression Hearing is Applicable.  Therefore, a New Hearing is Required. 

       In Appellant’s case Judge #1 presided over the suppression hearing.  Testimony and 

evidence was admitted that necessitated that an evaluation of credibility and demeanor be 




	
                                                                                                  15
made in order to rule on Appellant’s involuntariness challenge.  However, no ruling denying 

the motion was entered and no written findings of fact and conclusions of law were placed 

into the record.  Six months later Judge #2 reads the transcript from that hearing and relies on 

it exclusively to deny Appellant’s motion (although some new evidence was taken on the 

separate issue of whether Appellant was properly Mirandized).  This clearly is Garcia error and 

Garcia’s remedy is a new suppression hearing.   

       Neither recognized exception to Garcia applies.  Here, unlike Bass the second Judge 

did not base his ruling on a previous judge’s ruling and findings of fact.  Here, unlike Velez, the 

second Judge did not base his ruling on a previous judge’s ruling and the first judge is still 

available and still serving on the bench. 

E. Under Current Precedent, the Rules of Procedural Default and Invited Error are Not 

Relevant to a Garcia Error Analysis. 

       See Chapters I‐V supra. 

 
VI. CONCLUSION AND PRAYER 
                            
       WHEREFORE, PREMISES CONSIDERED, the Appellant, Shakeitha Cartwright,  prays for an 

order abating this appeal, an order directing the trial court to hold de novo a hearing under 

Art. 38.22, § 6, Tex. Code Crim. Proc., and following said hearing, to  prepare and file findings of 

fact and conclusions of law as to the voluntariness of Appellant’s statements to law 

enforcement, and to file in the Appellate Court a supplemental clerk’s record containing those 

findings, and for an order staying the briefing schedule until the foregoing is accomplished. 

                                                               Respectfully, 




	
                                                                                                  16
                                                                                                              
                                                                   Seth T. Johnson, #24082212  
                                                                   928 N University Dr. 
                                                                   Nacogdoches, TX 75961 
                                                                   (P) 936‐205‐6775 
                                                                   (F) 936‐715‐3022 
                                                                   johnsondefenselaw@gmail.com 
 
 
                                          CERTIFICATE OF SERVICE 
    I hereby certify that a true and correct copy of the foregoing Brief, was delivered via electronic 
    filing service to:  Kenneth Florence, Shelby County District Attorney, on October 15, 2015. 


                                                                                                              
                                                                   Seth T. Johnson, #24082212 

	




	
                                                                                                        17